Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 16-28 are considered allowable over the prior art, as the prior art does not explicitly teach an elevator system comprising a translation guide extending along a sliding direction; at least one first leaf carriage, slidably mounted to the translation guide between a first position and a second position; at least one latch connected to the translation guide and movable between a blocking configuration of said first leaf carriage in an intermediate position between the first position and the second position, wherein said latch intercepts and blocks the first leaf carnage with respect to said guide, and a release configuration of said first leaf carriage, wherein the first leaf carriage is free to slide to the second position; return means, comprising elastic means and/or counterweight means, of the latch in the blocking configuration; first coupling means connected to the first leaf carriage and to the latch so that: i) when the first carriage is in the first position, said coupling means are mutually coupled to keep the latch in the release configuration, in contrast to an action of the return means; ii) when the carriage is in the intermediate position, said coupling means are uncoupled so that the latch is moved by the return means to the blocking configuration; a second leaf carriage mounted to the translation guide, wherein the latch is movable between a blocking configuration of said second leaf carriage in an intermediate position of the second leaf carriage, and a release configuration of said second leaf carriage in which the second leaf carriage is free to slide along the translation guide to a second position with a movement opposite the movement of the first leaf carriage; wherein the latch and the first leaf carriage comprise first complementary .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837